Separate actions by the creditors of William Spiwak to recover money judgments and to have set aside an alleged fraudulent conveyance. The first action having been tried, it was stipulated that the evidence taken thereon and the findings of fact, conclusions of law, decision and judgment should be binding on the issues in the other action. Judgments in favor of defendant Poswil Realty Corporation were rendered in each action, and from those judgments the respective plaintiffs appeal. Pursuant to stipulation, the appeals were heard on the one record. Judgments in each action in favor of defendant Poswil Realty Corporation and against the respective plaintiffs reversed on the law, with costs, and judgment in each action directed in favor of the respective plaintiffs and against defendant Poswil Realty Corporation, with costs. The finding that the conveyance was not fraudulent is contrary to the evidence. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions will be made. Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur. Settle order on notice. [156 Misc. 614.]